Citation Nr: 0431978	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The appellant had active military service from August 31, 
1950 to November 20, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 denial of pension benefits.  The 
appellant subsequently perfected this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Improved pension is a benefit payable by VA to veterans of a 
period or periods of war because of nonservice-connected 
disability or age.  The qualifying periods of war for this 
benefit are the Mexican Border period, World War I, World War 
II, the Korean conflict, the Vietnam era, and the Persian 
Gulf War.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2004).  

Assuming the net worth, income, and age/disability 
requirements are met, basic entitlement exists if a veteran 
served in the active military, naval, or air service - 
(1) for 90 days or more during a period of war; or (2) during 
a period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; or (3) for a period of 
ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2004).  

The appellant served during the Korean conflict.  
Notwithstanding, the RO denied his claim for pension based on 
a finding that he did not have 90 days of active service.  In 
his February 2003 notice of disagreement, the appellant 
indicated that he was discharged for ulcers and that he is 
claiming compensation benefits for this condition.  On 
review, this issue has not been adjudicated by the RO.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The issue of service 
connection for a duodenal ulcer could have a significant 
impact on the outcome of the veteran's claim for pension and 
the Board finds that these issues are inextricably 
intertwined.  Thus, adjudication of the veteran's basic 
eligibility for pension will be held in abeyance pending 
further development of the veteran's service connection 
claim.  

The veteran's separation examination indicates that he had a 
duodenal ulcer not elsewhere classified, with obstruction 
"LOD, no E.P.T.S.".  The veteran's DD-214 indicates that he 
was separated for a disability existing prior to entry on 
active duty and not aggravated by military service.  The 
claims folder does not contain additional service medical 
records and attempts to obtain complete service medical 
records should be made.  

Accordingly, this case is REMANDED as follows:

1.  The RO should request the veteran's 
complete service medical records from the 
National Personnel Records Center or 
other appropriate agency.  

2.  Upon completion of all appropriate 
notification and development pursuant to 
the VCAA, the RO should render a rating 
decision on the issue of entitlement to 
service connection for a duodenal ulcer 
and should provide the appellant with 
notice of its decision and of his 
appellate rights.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of basic 
eligibility for nonservice-connected 
pension.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




